1996
NSO # _________                                        __________________Shares

HELIX TECHNOLOGY CORPORATION
1996 Equity Incentive Plan
Non-Statutory Stock Option Certificate



Helix Technology Corporation (the "Company"), a Delaware corporation, hereby
grants to the person named below an option to purchase shares of Common Stock,
$1.00 par value per share, of the Company (the "Option") pursuant to and subject
to the Company's 1996 Equity Incentive Plan (the "Plan"), (all such terms and
conditions of the Plan being incorporated herein by reference as fully as if set
forth herein), exercisable on the following terms and conditions including those
set forth on the reverse side of this Certificate:


Name of Optionholder:  ____________________________________________________

Address:  ________________________________________________________________

Social Security No:  _______________________________________________________

No. of Shares:  __________________________________________________________

Option Price:  ____________________________________________________________

Date of Grant:  ___________________________________________________________

Exercisability Schedule:  This option is exercisable in four equal annual
cumulative installments of _______________ shares each beginning on the first
anniversary of the date of grant.

Expiration Date:  _____________________

This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the "Code").

By acceptance of this Option, the Optionholder agrees to all the terms and
conditions hereof including, without limitation, those set forth in the Plan, in
the Non-Competition Agreement, and on the reverse side hereof.


HELIX TECHNOLOGY CORPORATION




By:  _______________________________


President and Chief Executive Officer




ACCEPTED AND AGREED TO:




____________________________________


Optionholder







--------------------------------------------------------------------------------





HELIX TECHNOLOGY CORPORATION 1996 EQUITY INCENTIVE PLAN

Non-Statutory Stock Option Terms and Conditions

     1.  Plan Incorporated by Reference. This Option is issued pursuant to the
terms of the Plan and may be amended as provided in the Plan. Capitalized terms
used and not otherwise defined in this certificate have the meanings given to
them in the Plan. This certificate does not set forth all of the terms and
conditions of the Plan, which are incorporated herein by reference. The
Committee administers the Plan and its determinations regarding the operation of
the Plan are final and binding. Copies of the Plan may be obtained upon written
request without charge from the Secretary of the Company.


     2.  Option Price. The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of this certificate.


     3.  Exercisability Schedule. This Option may be exercised at any time and
from time to time for the number of shares and in accordance with the
exercisability schedule set forth on the face of this certificate, but only for
the purchase of whole shares. This Option may not be exercised as to any shares
after the Expiration Date.


     4.  Method of Exercise. To exercise this Option, the Optionholder shall
deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised, accompanied by
payment in full of the Option Price for such shares. Such payment may be made in
whole or in part in cash or to the extent permitted by the Committee at or after
the grant of the Option, pursuant to any of the following methods: (i) by actual
delivery or attestation of ownership of shares of Common Stock owned by the
Optionholder, including vested Restricted Stock, (ii) by retaining shares of
Common Stock otherwise issuable pursuant to the Option, (iii) for consideration
received by the Company under a broker-assisted cashless exercise program
acceptable to the Company, or (iv) for such other lawful consideration as the
Committee may determine. Promptly following such notice, the Company will
deliver to the Optionholder a certificate representing the number of shares with
respect to which the Option is being exercised.


     5.  Rights as a Stockholder or Employee. The Optionholder shall not have
any rights in respect of shares as to which the Option shall not have been
exercised and payment made as provided above. The Optionholder shall not have
any rights to continued employment or service by the Company or its Affiliates
by virtue of the grant of this Option.


     6.  Change in Control. As provided in the Plan, in the event of a Change in
Control affecting the Company's outstanding Common Stock, the Committee shall
equitably adjust the number and kind of shares subject to this Option and the
exercise price hereunder or make provision for a cash payment. If such Change in
Control involves a consolidation or merger of the Company with another entity,
the sale or exchange of all or substantially all of the assets of the Company or
a reorganization or liquidation of the Company, then in lieu of the foregoing,
the Committee may upon written notice to the Optionholder provide that this
Option shall terminate on a date not less than 20 days after the date of such
notice unless theretofore exercised. In connection with such notice, the
Committee may in its discretion accelerate or waive any deferred exercise
period.




     7.  Option Not Transferable. This Option is not transferable by the
Optionholder otherwise than by will or the laws of descent and distribution, and
is exercisable during the Optionholder's lifetime only by the Optionholder or
the Optionholder's guardian or legal representative. The naming of a Designated
Beneficiary does not constitute a transfer.






     8.  Exercise of Option After Termination of Employment. If the
Optionholder's status as an employee or consultant of (a) the Company, (b) an
Affiliate, or (c) a corporation (or parent or subsidiary corporation of such
corporation) issuing or assuming a stock option in a transaction to which
section 424(a) of the Code applies, is terminated for any reason other than by
disability (within the meaning of section 22(e)(3) of the Code) or death, the
Optionholder may exercise the rights which were available to the Optionholder at
the time of such termination only within one month following the date of
termination. If such status is terminated as a result of disability, such rights
may be exercised within six months from the date of termination. Upon the death
of the Optionholder, his or her Designated Beneficiary shall have the right, at
any time within twelve months after the date of death, to exercise in whole or
in part any rights that were available to the Optionholder at the time of death.
Notwithstanding the foregoing, no rights under this Option may be exercised
after the Expiration Date. The aforesaid one-month, six-month and twelve-month
periods may be extended by the Committee in its sole discretion up to the
Expiration Date of the option. If an Optionholder's employment relationship with
the Company or any Affiliate is terminated for cause (as defined by the
Committee in its sole discretion), all such Optionholder's options shall
terminate immediately and be of no further force or effect. Whether authorized
leaves of absence or absence on military or governmental service may constitute
termination for purposes of the Plan shall be conclusively determined by the
Committee. Nothing in the Plan or in any option granted thereunder shall be
deemed to give the Optionholder the right to continue his or her employment with
the Company or any of its Affiliates or shall be deemed to interfere in any way
with the right of the Company to terminate any Optionholder's employment
relationship at any time and for any reason. Options granted under the Plan
shall not be affected by any change of employment among the Company and its
Affiliates so long as the Optionholder continues to have an employment
relationship with the Company or one of its Affiliates.






     9.  Compliance with Securities Laws. It shall be a condition to the
Optionholder's right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company's Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933 with respect to the shares shall be in effect, or (ii) in
the opinion of counsel for the Company, the proposed purchase shall be exempt
from registration under that Act and the Optionholder shall have made such
undertakings and agreements with the Company as the Company may reasonably
require, and (c) that such other steps, if any, as counsel for the Company shall
consider necessary to comply with any law applicable to the issue of such shares
by the Company shall have been taken by the Company or the Optionholder, or
both. The certificates representing the shares purchased under this Option may
contain such legends as counsel for the Company shall consider necessary to
comply with any applicable law.






     10.  Payment of Taxes. The Optionholder shall pay to the Company, or make
provision satisfactory to the Company for payment of, any taxes required by law
to be withheld with respect to the exercise of this Option. The Committee may,
in its discretion, require or permit any other federal or state taxes imposed on
the Optionholder on the exercise of this option or the sale of the shares to be
paid by the Optionholder. In the Committee's discretion, such tax obligations
may be paid in whole or in part in shares of Common Stock, including shares
retained from the exercise of this Option, valued at their Fair Market Value on
the date of delivery. The Company and its Affiliates may, to the extent
permitted by law, deduct any such tax obligations from any payment of any kind
otherwise due to the Optionholder.





Adopted April 28, 2004





--------------------------------------------------------------------------------

